UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1818


LOUIS E. WARREN, JR.,

                    Plaintiff - Appellee,

             v.

MAIN INDUSTRIES, INC., a Virginia corporation,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Raymond A. Jackson, District Judge. (4:16-cv-00181-RAJ-DEM)


Submitted: April 18, 2019                                         Decided: May 9, 2019


Before KING and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


William R. Poynter, KALEO LEGAL, Virginia Beach, Virginia; David J. Sullivan,
REAVES COLEY, PLLC, Chesapeake, Virginia, for Appellant. Steven B. Wiley,
WILEY LAW OFFICES, PLLC, Norfolk, Virginia; Todd M. Gaynor, GAYNOR LAW
CENTER, P.C., Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Main Industries, Inc. (Main) appeals the district court’s order denying its posttrial

motions, which Main filed after a jury returned a verdict in favor of Louis E. Warren, Jr.,

on Warren’s race discrimination claim, brought pursuant to Title VII of the Civil Rights

Act of 1964, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2012 & Supp. 2018). * We review

de novo the district court’s order to the extent the court denied Main’s Fed. R. Civ. P.

50(b) motion for judgment as a matter of law, but apply the deferential abuse of

discretion standard of review to the district court’s order to the extent the court denied

Main’s Fed. R. Civ. P. 59(a) motion for a new trial. See Russell v. Absolute Collection

Servs., Inc., 763 F.3d 385, 391 (4th Cir. 2014) (motion for judgment as a matter of law);

Gregg v. Ham, 678 F.3d 333, 342 (4th Cir. 2012) (motion for a new trial). We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. See Warren v. Main Indus., Inc., No. 4:16-cv-00181-RAJ-

DEM (E.D. Va. June 19, 2018). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               AFFIRMED




       *
         Warren’s complaint also contained a Virginia common law claim for wrongful
discharge in violation of public policy, which was disposed of when the district court
granted Main’s motion to dismiss that claim. Warren does not challenge the district
court’s dismissal of the wrongful discharge claim on appeal.


                                             2